— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1980, which affirmed the decision of the Administrative Law Judge sustaining an initial determination of the Industrial Commissioner reducing claimant’s benefit rate pursuant to subdivision 7 of section 600 of the Labor Law, effective April 7, 1980, from $125 to $1, and, effective June 1, 1980, from $125 to zero. Decision affirmed, without costs (see Matter of Liss [Ross], 80 AD2d 716). Kane, J.P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.